In an action to foreclose on a mortgage, the defendant Trachtenberg appeals from an order and judgment (one paper) of the Supreme Court, Orange County (Rosenblatt, J.), dated June 24, 1985, which was in favor of the plaintiff and against it, after a nonjury trial.
Ordered that the order and judgment is affirmed, without costs or disbursements.
The evidence submitted at trial was sufficient to establish a prima facie case. The plaintiff proved that he was the mortgagee and that the mortgage was unpaid (see, Isaacson v Karpe, 84 AD2d 868; Redmond v Hughes, 151 App Div 99). Thompson, J. P., Niehoff, Weinstein and Eiber, JJ., concur.